                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


CHERYL BAKER,                    )
                                 )
                  Plaintiff,     )                     Civil Action No. 19-296
                                 )
      v.                         )                     Judge Cathy Bissoon
                                 )
LONNIE HEETER, CRNP, CO MAYER, )
CO BRILLIAN, CO WHYTT, CO CURTIS )
and CO JANE DOE (1-10),          )
                                 )
                  Defendants.    )


                                   MEMORANDUM ORDER

        Defendant Lonnie Heeter’s Motion to Dismiss (“Def. Second MTD,” Doc. 27) is denied.

        After the Court dismissed Counts I and II of Plaintiff’s original Complaint (Doc. 25),

Plaintiff filed her Amended Complaint (“AC,” Doc. 26), including additional factual allegations

to support her claims at Count I, violation of the Eighth Amendment, against Defendant Heeter.

Defendant Heeter again filed a Motion to Dismiss, along with a Brief in Support (“Def. Brief

ISO Second MTD,” Doc. 28), to which Plaintiff filed a Brief in Opposition (“Pl. Opp. Second

MTD,” Doc. 30).

   I.      MEMORANDUM

   A. Deliberate Indifference

        In its previous Order, the Court found that Plaintiff failed to evince specific facts

demonstrating that Defendant Heeter had actual knowledge of Plaintiff’s dire need for medical

treatment following an examination on July 15, 2019. Because Plaintiff’s allegations failed to

demonstrate that Defendant Heeter had knowledge of her need for medical treatment, she failed

to show that he violated her Eighth Amendment rights under the test outlined by Rouse v.
Plantier. 182 F.3d 192, 197 (3d. Cir. 1999) (holding that in order to demonstrate such a violation,

Plaintiff must allege that Defendant “(1) knows of a prisoner’s need for medical treatment but

intentionally refuses to provide it; (2) delays necessary medical treatment based on a non-

medical reason; or (3) prevents a prisoner from receiving needed or recommended medical

treatment”).

        The Court agrees with Plaintiff that she has provided sufficient facts in her Amended

Complaint to show that, construed in her favor, Defendant Heeter had actual knowledge that her

condition on July 15, 2019, required follow up and additional care within 48 hours if her

condition did not improve, and that he delayed the necessary follow-up treatment based on a

non-medical reason. This time, Plaintiff alleges that the July 15 note was authored by a

consulting physician to the jail, who relayed the contents of this note to Defendant Heeter. AC

¶¶31-32. To bolster her allegation that Defendant Heeter knew of the contents of the note, she

argues that Defendant Heeter subsequently authorized an additional seven-day prescription of

Augmentin, as instructed in the note. Id. at ¶32-33. The Court finds that this is sufficient

evidence at this stage to indicate that Defendant Heeter had actual knowledge of the contents of

this note.

        Further, she notes that because of her deteriorating condition, a night sergeant placed her

name on Defendant Heeter’s call-out list on July 18, 2019, for a chest x-ray—another reason she

provides to support her argument that Defendant Heeter knew of her dire condition but continued

to delay her care without a medical reason. Id. at ¶¶49-50. The Court agrees with Plaintiff that

all of these facts, together, plausibly demonstrate that Defendant Heeter had knowledge of her

situation.




                                                 2
       The Court notes that Defendant makes much ado over Plaintiff’s inability to articulate a

specific non-medical reason for the delay. But the Court does not believe that her burden is so

high at the early stages of this proceeding, especially without the benefit of discovery. 1 Instead,

the Court finds the situation in Thomas v. Varano more analogous to the case at hand. Thomas

v. Varano, 532 F. App'x 142 (3d Cir. 2013). In this case, the Court of Appeals for the Third

Circuit held that the district court incorrectly granted a motion to dismiss a claim against a health

care administrator who, despite knowing that plaintiff had prostate cancer, waited 17 days before

scheduling the plaintiff to meet with a physician to discuss his treatment plan, which Plaintiff

alleged caused him substantial pain. Id. at 146. Although the complaint appeared to demonstrate

that the plaintiff’s cancer diagnosis was delayed at least partially, if not even substantially, due to

his own actions, the Third Circuit found that it could not find “as a matter of law, that [the

delays] prevent [the plaintiff] from showing that [health care administrator] acted deliberately

indifferent during the alleged 17-day period.” Id. Further, the Third Circuit noted that even if




1
  For instance, the Court of Appeals for the Third Circuit has held in Durmer v. O’Carroll that
summary judgment was improper in a case where a doctor failed to prescribe physical therapy to
a prisoner who continuously spoke of his deteriorating condition as a result of a stroke and his
need for immediate therapy. 991 F.2d 64, 67-69 (3d Cir. 1993). The Third Circuit still found
that it was important for the plaintiff’s counsel to be able to examine the doctor’s intent and hear
his testimony to assess his credibility in order to determine the doctor’s motivation in delaying
treatment, because if “the failure to provide adequate care in the form of physical therapy was
deliberate, and motivated by non-medical factors, then [the plaintiff] had a viable claim.” Id. at
69. Similarly, the Court finds that it would be inappropriate to dismiss the case at this early stage
of the proceeding where Plaintiff has not yet had the benefit of discovery. It seems to the Court
reasonable to infer that since no medical reason has been provided thus far for delaying
Plaintiff’s treatment (that is, this is not a case where the Court is second guessing a physician’s
choice of treatment, as it does not appear that Defendant disagrees with Plaintiff that she required
prompt follow up care after the July 15 note), that Plaintiff may in fact be able to discern through
the course of discovery that a non-medical reason exists. Of course, should she be unable to do
so, that would be an issue for future dispositive motions.
                                                  3
discovery demonstrates a legitimate reason for the delay, it is “at this point mere speculation and

has no bearing on [the] Rule 12(b)(6) analysis.” Id.

         Defendant does not appear to seek to dismiss Count II for any other reason except for

lack of subject matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1), in the event that this

Court were to dismiss Count I. As the Court finds that Plaintiff has alleged sufficient facts as to

Count I of her Amended Complaint, the Court also will continue to retain supplemental

jurisdiction over Count II under 28 U.S.C. §1367(a).

   II.      ORDER

         Consistent with the foregoing, Defendant’s Second Motion to Dismiss (Doc. 27) is

DENIED as to Count I and Count II.

IT IS SO ORDERED.



June 30, 2021                                          s\Cathy Bissoon
                                                       Cathy Bissoon
                                                       United States District Judge

cc (via ECF email notification):

All Counsel of Record




                                                  4
